IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0677-16



                      EX PARTE JEFFREY PEYTON, Applicant



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SECOND COURT OF APPEALS
                           WICHITA COUNTY

       Per curiam.

                                      OPINION

       By way of an application for a writ of habeas corpus, Jeffrey Peyton sought a bail

reduction claiming the set bail amount was unconstitutionally excessive and in violation of

Texas Code of Criminal Procedure Articles 1.09 and 17.15. The trial judge denied the

application. The court of appeals reversed the judge’s order and remanded the case to the

trial court.1 We granted the State’s petition for discretionary review to review the court of

appeals’ analysis.



       1
      Ex parte Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *6 (Tex.
App.—Fort Worth Sept. 14, 2016) (mem. op, not designated for publication).
                                                                                 PEYTON—2

       Peyton was subsequently convicted of criminal solicitation of capital murder and

sentenced to twenty-one years’ confinement. Because Peyton is no longer confined by virtue

of the allegedly excessive pre-trial bail amount, the issue the State presents is now moot. The

petition for discretionary review is dismissed.




DELIVERED: March 22, 2017

DO NOT PUBLISH